ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method of identifying a metabolic pathway containing two or more metabolites…
	identifying at least one metabolic pathway that is statistically more likely to include the two or more metabolites
	analyzing a sample with a mass spectrometry system to generate the at least one metabolic peaks from at least one metabolite to identify at least one of the two or more metabolites, wherein the mass spectrometry system comprises an ion mobility separation

Claims 9-10 are allowable due to their dependence on allowable claim 1.

Specifically, claim 3 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method of identifying a metabolic pathway containing two or more metabolites…
	analyzing the sample with a mass spectrometer system to generate sample metabolite peaks, wherein each sample metabolite peak has a signal intensity, and at least a mass measurement, wherein the mass spectrometry system comprises an ion mobility separation…and analyzing the standard with a mass spectrometer system to generate standard metabolite peaks, wherein each standard metabolite peak has a signal intensity and at least a mass measurement, wherein the mass spectrometry system comprises an ion mobility separation
	identifying at least one metabolic pathway that is statistically more likely to include the two or more metabolites

Claims 4-8 and 11-12 are allowable due to their dependence on allowable claim 3.
 

 
The arguments made by the Applicant on April 26, 2021, of independent claims 1 and 3, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, in claim 1, “analyzing a sample with a mass spectrometry system to generate the at least one metabolic peaks from at least one metabolite to identify at least one of the two or more metabolites, wherein the mass spectrometry system comprises an ion mobility separation” and in claim 3 “analyzing the sample with a mass spectrometer system to generate sample metabolite peaks, wherein each sample metabolite peak has a signal intensity, and at least a mass measurement, wherein the mass spectrometry system comprises an ion mobility separation…and analyzing the standard with a mass spectrometer system to generate standard metabolite peaks, wherein each standard metabolite peak has a signal intensity and at least a mass measurement, wherein the mass spectrometry system comprises an ion mobility separation” and then the specificity of, “identifying at least one metabolic pathway that is statistically more likely to include the two or more metabolites”, in combination with the other method elements proved to be deficient in the prior art. 

Shuzhao et al (NPL “Predicting Network Activity from High Throughput Metabolomics”) teaches functional interpretation of high throughput metabolomics y mass spectrometry using a set of computational algorithms which, by leveraging the collective power of metabolic pathways and networks, predict functional activity directly from spectral feature tables without a priori identification of metabolites. Kobold et al .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/REGIS J BETSCH/Primary Examiner, Art Unit 2857